DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-4 of U.S. Patent No. 11,201,672 B2 (‘672). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘672 patent anticipate the instant claims.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-5, 11, 13, 14, 17 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Patent 6,548,967 B1 to Dowling et al. and United States Patent Application Publication 2007/0160373 A1 to Biegelsen et al.
Regarding Claim 1, Dowling discloses an LED light fixture (Fig. 2, smart lighting network of smart lighting devices (1)) comprising:
at least one optical transceiver (Fig. 2, smart lighting devices (1) contain lighting subsystem (Fig. 5, 130)), 
said at least one optical transceiver further comprising:
a plurality of light emitting diodes (Fig. 5, 132,136 may be same device and may be a programmable LED array; Col. 18, ll. 45-65), at least one photodetector (Fig. 5, 138) said plurality of light emitting diodes generating light having an initial wavelength in the visible spectrum (the LED light is for illumination), said light comprising a plurality of flashes of light , said flashes of light being at a frequency which is not observable to the unaided eyes of an individual (Col. 16, light is rapidly turned on and off so fast the human eye cannot detect); and
a processor (Fig. 5, processor (140) sends illumination signal (134) to LEDs), said processor being in communication with said plurality of light emitting diodes, said processor being constructed and arranged to regulate said plurality of flashes of light to transmit at least one transmitted signal (Fig. 5, processor (140) sends illumination signal (134) to LEDs)
wherein said processor changes said initial wavelength in the visible spectrum to another wavelength in the visible spectrum (Col. 8, ll. 55-67, processor is programmed to implement a wide variety of color schemes)
an further wherein said at least one photodetector is constructed and arranged for receipt of at least one received light signal (Fig. 2, smart lighting devices (1) contain lighting subsystem (Fig. 5, 130) also includes photodetector (138) for receiving signals from other lighting subsystems.)
Dowling does not expressly disclose wherein each of said plurality of optical transceivers comprising at least one location identifier or wherein said at least one transmitted signal comprising said at least one location identifier.
Biegelsen discloses a system where lighting devices wherein each of said plurality of optical transceivers comprising at least one location identifier and wherein said at least one transmitted signal comprising said at least one location identifier (Fig. 6, ¶¶ 42-44, each device contains and absolute position measurement which is sent to other devices via VLC so the other devices may determine their absolute positions.)
Before the effective filing date of the claimed invention, it would have been obvious for a person of ordinary skill in the art to use a plurality of optical transceivers comprising at least one location identifier or wherein said at least one transmitted signal comprising said at least one location identifier (as disclosed by Biegelsen) in the system disclosed by Dowling.  The suggestion/motivation would have been to allow each device to determine its own position.
Biegelsen and Dowling are from the same art with respect to optical communication, and are therefore analogous art.
Regarding Claim 2, Dowling discloses wherein said processor communicates with a second optical transceiver having a second photodetector, said second photodetector being constructed and arranged for receipt of said at least one transmitted signal (Fig. 6, each lighting subsystem uses its transceiver to realize a network of devices.)
Regarding Claim 3, Biegelsen discloses wherein said at least one photodetector receives at least one received light signal, and further wherein said at least one transmitted signal or said at least one received light signal comprises at least one of time information, date information, and an identification code (Col. 19, ll. 5-25, transceiver memory stores identifiers and date of manufacture of lighting subsystems for uniquely identifying each.)
Regarding Claim 4, Dowling discloses wherein said at least one transmitted signal or said at least one received light signal provides access to one of the group consisting of a door, drawer, computer, and thermostat (Col. 20, ll. 25-40.)
Regarding Claim 5, Dowling discloses said LED light fixture further comprising a speaker in communication with said at least one optical transceiver (Col. 8, ll. 40-50.)
Regarding Claim 11, Dowling discloses said plurality of optical transceivers further comprising non-volatile memory (Col. 19, 35-45.)
Regarding Claim 13, Dowling discloses an amplifier in communication with said processor, said amplifier improving said at least one transmitted signal or said at least one received light signal (Col. 17, ll. 25-40.)
Regarding Claim 14, Dowling discloses said non-volatile memory comprising at least one of facial recognition software, fingerprint recognition software, palm print recognition software, voice print recognition software, retinal scan software and signature recognition software (Col. 10, ll. 35-50.)
Regarding Claim 17, Dowling discloses wherein said processor is constructed and arranged to regulate said plurality of light emitting diodes to emit said light during specific times during a day, and to increase or decrease a brightness for said light compensating for ambient daylight. (Col. 8, ll. 45-55; Col. 10, ll. 1-20.)
Regarding Claim 18, Dowling discloses further comprising a plurality of power units, each of said plurality of power units being in communication with no more than sixteen of said optical transceivers (Fig. 1, each light fixture has a power adapter (42.))
Allowable Subject Matter
Claims 6-10, 12, 15 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G DOBSON whose telephone number is (571)272-9781. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL G DOBSON/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        09/29/2022